   Case 1:11-cr-00198-RMB Document 35 Filed 04/27/20 Page 1 of 4 PageID: 96
PROB 12B
(4/17)

                                United States District Court
                                        for
                              District of New Jersey
           Request for Modifying the Conditions or Term of Supervision
                          with Consent of the Offender
                             (Probation Form 49, Waiver of Hearing is Attached)
his
Name of Offender: Stephen D. Starks                                                        Cr.: 11-00198-001
                                                                                            PACTS #: 60486

Name of Sentencing Judicial Officer:     THE HONORABLE RENEE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/12/2011

Original Offense: Possession of a firearm by a convicted felon, a Class C felony

Sentence: 90 months custody, 3 years supervised release, $100 special assessment (satisfied) and a $1500
fine (satisfied). The special conditions of alcohol/drug testing and treatment and no new debt/lines of credit
were also imposed.

Modification of Supervised Release Conditions: On 9/7/17, the Court modified the supervised release
conditions to include 40 hours of community service (satisfied) and adjusted the monthly fine payments to
no less than $10.00.

Violation of Supervised Release Warrant: On July 24, 2018, a Violation of Supervised Release warrant was
issued charging two separate violations for committing new crimes.

Initial Appearance on Violation of Supervised Release: On May 7, 2019, Starks consented to and the Court
ordered detention without prejudice.

Violation of Supervised Release Hearing: On November 18, 2019, Starks plead guilty to one of the two
violations.

Violation of Supervised Release Sentencing Hearing: On December 6, 2019, Starks was sentenced as
follows: supervised release revoked, 18 months custody, 12 months supervised release. The special
conditions of alcohol/drug testing and treatment, 40 hours of community service, mental health treatment,
6 months of residential reentry center placement (eligible for weekend privileges) were also imposed;
violation number two was dismissed.

Type of Supervision: Supervised Release                          Date Supervision Commenced: 12/16/2019

                                    PETITIONING THE COURT

     To extend the term of supervision for _____ years, for a total term of _____ years.

     To modify the conditions of supervision as follows:

        In reference to the special condition of 6 months of residential reentry center placement, Stephen
        D. Starks commenced same on December 20, 2019 at The Kintock Group, located in Bridgeton,
        New Jersey, and is scheduled to complete same on June 19, 2020.
   Case 1:11-cr-00198-RMB Document 35 Filed 04/27/20 Page 2 of 4 PageID: 97
                                                                                          Prob 12B – page 2
                                                                                          Stephen D. Starks


        The Court orders that the remaining balance of the special condition of the residential reentry
        placement is vacated and the offender is to be released from The Kintock Group and placed in the
        location monitoring program as noted below.

        LOCATION MONITORING PROGRAM
        From the date of release from The Kintock Group through June 19, 2020

        You must submit to the Location Monitoring Program as noted below for a period from the date of
        release from The Kintock Group through June 19, 2020.

        You must submit to Home Detention and comply with the program requirements as directed by
        the U.S. Probation Office. You will be restricted to your residence at all times except for
        employment, education, religious services, medical, substance abuse and mental health treatment,
        court-ordered obligations, and any other such times specifically authorized by the U.S. Probation
        Office. The location monitoring technology is at the discretion of the U.S. Probation Office. The
        cost of the monitoring is waived.

                                                 CAUSE

The offender’s first term of supervised release commenced on December 29, 2016. Mr. Starks resided with
his brother and his brother’s family in Camden, New Jersey. He was employed as a custodian at Brightside
Academy, located in Philadelphia, Pennsylvania, from January 24, 2017 through July 21, 2017, when he
was terminated for job performance. Since then, his employment was sporadic and he became unemployed.
All drug tests have been negative.

On August 1, 2017, the offender was issued a traffic ticket in Philadelphia, Pennsylvania, for unlicensed
driver. On October 3, 2017, he appeared in Philadelphia Municipal Court and plead guilty to the traffic
violation and was sentenced to a $364.50 fine. In response to the traffic violation, on September 7, 2017,
the Court modified the offender’s supervised release conditions to include 40 hours of community service.
The Court also adjusted the monthly fine payments to no less than $10 as the offender was unemployed at
that time.. Mr. Starks completed his community service at the United Neighbors of Whitman Park, located
in Camden, New Jersey. He also paid his fine in full.

On July 7, 2018, a Camden County Metro Police Officer issued the offender a summons for possession of
less than 50 grams of marijuana as he was in possession of one bag of marijuana.

On July 17, 2018, the Superior Court of New Jersey, Burlington County, issued an arrest warrant for the
offender for an April 17, 2018 home invasion in Delanco Township, New Jersey. The offender and a co-
defendant were both charged with robbery, possession of a weapon (handgun) for an unlawful purpose,
unlawful possession of a weapon (handgun), aggravated assault-pointing the handgun, criminal restraint,
burglary while armed, theft and conspiracy. According to a Delanco Township Police Detective, there were
two victims and various items were stolen to include a cell phone, video games, Chinese daggers, a
backpack, a suitcase, car keys and a TD Bank Card.

The offender was arrested on July 20, 2018 and incarcerated at the Burlington County, New Jersey, Jail.
Mr. Starks was subsequently indicted in the Superior Court of New Jersey, Burlington County for the
following felonies: aggravated assault with a firearm (Count One), criminal restraint (Count Two), robbery
(Count Three), conspiracy to commit robbery (Count Four), burglary (Count Five), theft by unlawful taking
(Count Six), possession of a weapon (firearm) for unlawful purpose (Count Seven), unlawful possession of
a weapon (handgun) (Count Eight) and certain persons not to have weapon (Count Nine). On August 23,
2019, Mr. Starks plead guilty to Count One amended to obstruction of administration of justice, a disorderly
   Case 1:11-cr-00198-RMB Document 35 Filed 04/27/20 Page 3 of 4 PageID: 98
                                                                                          Prob 12B – page 3
                                                                                          Stephen D. Starks


persons offense. He was sentenced to $155.00 in fines and no contact with the victims; Counts Two through
Nine were dismissed.

In response to the above criminal cases, a Violation of Supervised Release warrant was issued by the Court
on July 24, 2018 charging two separate violations for committing new crimes. Violation number one was
a Class A violation in reference to the Delanco Township, New Jersey, case and violation number two was
a Class C violation in reference to the Camden, New Jersey, case. The warrant was lodged by the U.S.
Marshal’s Office as a detainer against the offender at the Burlington County Jail

On May 7, 2019, Mr. Starks appeared for an Initial Appearance and the offender consented to and the Court
ordered detention without prejudice and a Violation of Supervised Release hearing was scheduled which
was adjourned several times.

On November 18, 2019, a Violation of Supervised Release hearing was held and Mr. Starks plead guilty to
violation number one, amended to a Grade C violation; sentencing was scheduled for December 6, 2019.
He was sentenced as follows: supervised release revoked, 18 months custody, 12 months supervised release.
The special conditions of alcohol/drug testing and treatment, 40 hours of community service, mental health
treatment, 6 months of residential reentry center placement (eligible for weekend privileges) were also
imposed; violation number two was dismissed.

The offender commenced his second term of supervised release on December 16, 2019. He commenced
his six months of residential reentry center placement on December 20, 2019 at The Kintock, Group, located
in Bridgeton, New Jersey, and is scheduled to complete same on June 19, 2020. Mr. Starks has been unable
to secure employment. All drug tests have been negative. On March 9, 2020, he had a mental health
evaluation performed by Maryville, located in Vineland, New Jersey, and is attending weekly mental health
sessions.

The offender’s uncle has medical issues which include dialysis treatments three times per week, and he has
advised that he could utilize the offender to assist with transportation and other general needs. Due to the
Corona virus situation, The Kintock Group is not allowing residents weekend visitation/overnights and
cannot allow the offender out to assist his uncle.

At this time, our office is recommending that the remaining balance of the special condition of the
residential reentry placement be vacated and the offender be released from The Kintock Group and placed
in the location monitoring program as noted above.


                                                          Respectfully submitted,


                                                          SUSAN M. SMALLEY, Chief
                                                          U.S. Probation Officer

                                                          John Paccione/sa
                                                          By: JOHN PACCIONE
                                                               U.S. Probation Officer
                                                          Date: 04/23/20
  Case 1:11-cr-00198-RMB Document 35 Filed 04/27/20 Page 4 of 4 PageID: 99
                                                                                    Prob 12B – page 4
                                                                                    Stephen D. Starks




THE COURT ORDERS:

  The Modification of Conditions as Noted Above is approved (as recommended by the Probation Office)
  The Extension of Supervision as Noted Above
  No Action
  Other



                                                            Signature of Judicial Officer




                                                                        Date
